DETAILED ACTION
This Office Action is in response to the Amendment filed on 06/24/2022. 
In the instant Amendment, claims 1-19 have been examined and are pending. This Action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102019128554.2, filed on 10/22/2019.

Response to Amendment/ Argument
           Applicant's arguments with respect to independent claim 1, filed on 06/24/2022, have been considered but are not persuasive. The combination of references Richmond and Boyd discloses all the limitations as cited in independent claims 1 and 18. See the following rejection.
Applicant argues that the combination of Richmond and Boyd does not teach generating a parameter as cited in claim 1. However, Richmond [0016], [0018]-[0019], [0023], [0067]-[0073] discloses camera control unit receive video stream from a camera of the system. The camera control unit include statistic module to create a brightness histogram for a frame in the video stream, and control loops to automatically adjust video pipeline so that the display scene has a target brightness. Camera control unit 130 processes frames in the video stream and then passes to video pipeline 140 for further processing, as in [0038], hence the camera control unit is an image processing unit that processes and generate video stream for further processing. Richmond [0042], [0044] also discloses that as endoscope moves away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, i.e. a variable relevant for presentation of the video image data on the monitor that changes significantly, the control loop 131 of the camera control unit 130 automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness, hence the camera control unit 130 generates a command for adjust a gain of the processing pipeline that control the brightness of the scene displayed to adjust a brightness of display of the video frame, i.e. the control unit 130 generates a parameter, provided that the variable changes. Furthermore, Richmond [0138] discloses attaching metadata including video pipeline gain with the video stream, hence generating parameter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 12, 14 and 19are rejected under AIA  35 U.S.C. 103 as being unpatentable over Richmond et al. (US 2017/0095297) hereinafter Richmond, in view of Boyd (U.S. 2018/0233075).
Regarding claim 1, Richmond discloses a method of performing an endoscopy procedure (Richmond [0036]: an endoscope system), comprising the steps of:
recording an image sequence using an image sensor of an endoscopy system (Richmond Fig. 1B, [00036]-[0038]: endoscope system having image sensor to capture images); 
generating a video data stream from the image sequence via an image processing unit of the endoscopy system; producing a video signal (Richmond [0059]-[0060]: a central controller 160 having a system process 162; [0016]: camera control unit receive video stream from a camera of the system; [0018]-[0019], [0023], [0067]-[0073]: the camera control unit include statistic module to create a brightness histogram for a frame in the video stream, and control loops to automatically adjust video pipeline so that the display scene has a target brightness; [0038]: camera control unit 130 processes frames in the video stream and then passes to video pipeline 140 for further processing, hence the camera control unit is an image processing unit that processes and generate video stream for further processing); 
transmitting the video data stream to a monitor by means of the video signal to be displayed by the monitor (Richmond [0038]: processed frame is passed to display); and wherein, when producing the video signal, at least one parameter is generated by the image processing unit based on at least one of an analysis of a sensor signal of the image sensor encoding the image sequence of the image sensor and the video image data stream that is generated and dynamically adjusted, provided that a variable relevant for the representation of the video image data stream on the monitor changes significantly, which parameter is used to automatically adjust a display of the video signal on the monitor (Richmond [0042], [0044]: as endoscope moves away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, i.e. a variable relevant for presentation of the video image data on the monitor that changes significantly, the control loop 131 of the camera control unit 130 automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness, hence the camera control unit 130 generates a command for adjust a gain of the processing pipeline that control the brightness of the scene displayed to adjust a brightness of display of the video frame, i.e. the control unit 130 generates a parameter, provided that the variable changes; [0138]: attaching metadata including video pipeline gain with the video stream, hence generating parameter), 
Richmond does not explicitly disclose the at least one parameter is transmitted to the monitor to automatically adjust the video signal. 
However, Richmond discloses transmitting the parameter to automatically adjust the video signal (Richmond [0138]: attaching metadata to the video frame signal that travel throughout system with the video stream, i.e. attaching metadata to frame in the video stream. The metadata includes camera exposure time, illuminator brightness, and video pipeline gain).
Furthermore, Boyd discloses generate at least one parameter which is transmitted to the monitor to adjust the video signal (Boyd [0046]: after input video is captured, production tools can perform content mastering operations on the input video which can include exposure correction, tone mapping, color gamut mapping ,…. The content mastering stage produces sample values of content-mastered video as well as metadata, hence generate parameter. The metadata include some syntax elements that can indicate parameters that preserve details of the input video and other properties of the video, or parameters for preferences in content mastering operation during playback; [0095]: A video playback system receives encoded data for the video along with metadata and use the data to generate image for display; [0058], [0005]: the video play system has a display device which can be computer monitor; [0097]-[0098]: after decoding, the video playback system can adjust content mastering operations to the capabilities of the display device, to preferences indicated in metadata by a content provider. The metadata can describe the properties of the video and preferences of a content provider; [0102], [0105]-[0106]: the video playback system can perform exposure correction, tone mapping or color gamut mapping on the video picture using received metadata).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Richmond, and further incorporate having the at least one parameter is transmitted to the monitor to adjust the video signal, as taught by Boyd, to use the parameter in the metadata to perform content mastering during playback on a display device to improve the perceptual quality of the video as shown on the display device (Boyd [0005]-[0006]).

Regarding claim 2, Richmond and Boyd disclose all the limitations of claim 1.
Richmond does not explicitly disclose wherein variable relevant for the display of the video data stream on the monitor includes a dynamic range of an image brightness, a color or contrast space to be displayed (Richmond [0042], [0044], [0145]: as endoscope moves away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, the control loop automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness, hence generating a command for adjust a gain of the processing pipeline, i.e. a parameter, to adjust a brightness of display of the video frame).  

Regarding claim 3, Richmond and Boyd disclose all the limitations of claim 1.
Richmond discloses wherein the at least one parameter comprises metadata which characterizes the video data stream to be displayed and/or control data for adjusting display parameters of the monitor including background lighting and/or a dynamic range to be resolved of an image brightness, and/or a color space and/or an image contrast, and/or wherein control data and/or display parameters are generated from the metadata by the monitor, with which the display of the video signal on the monitor can be adjusted (Richmond [0138]: attaching metadata to the video frame signal that travel throughout system with the video stream, i.e. attaching metadata to frame in the video stream. The metadata includes camera exposure time, illuminator brightness, and video pipeline gain, hence control data for adjusting display parameters; [0042], [0044]: as endoscope moves away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, the control loop automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness).  
Boyd also discloses at least one parameter comprises metadata which characterizes the video data stream to be displayed and/or control data for adjusting display parameters of the monitor (Boyd [0046]: The metadata include some syntax elements that can indicate parameters that preserve details of the input video and other properties of the video, or parameters for preferences in content mastering operation during playback).

Regarding claim 5, Richmond and Boyd disclose all the limitations of claim 1.
Richmond discloses wherein the display of the video signal and the video data stream encoded therein are adjusted based on the at least one parameter transmitted globally for respective frames of the video data stream by the monitor, and/or wherein a dynamic range and/or a resolution capacity of the monitor with respect to a potential display of brightness and/or color and/or contrast values is taken into account when generating the at least one parameter (Richmond [0138]: attaching metadata to the video frame signal that travel throughout system with the video stream, i.e. attaching metadata to frame in the video stream. The metadata includes camera exposure time, illuminator brightness, and video pipeline gain, hence control data for adjusting display parameters; [0042], [0044]: as endoscope moves away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, the control loop automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness which is predetermined brightness of the display as in [0040]).  


Regarding claim 6, Richmond and Boyd disclose all the limitations of claim 1.
Richmond discloses wherein the image sequence includes real-time images transmitting a live video to the monitor, wherein the at least one parameter is generated in real time, the at least one parameter is transmitted synchronously together with the live video signal to the monitor, the at least one parameter is continuously generated together with the live video signal while the image sequence is recorded using the image sensor of the endoscopy system, and/or the at least one parameter is added in real time to the video signal during image recording to dynamically adjust the display of the video signal in real time (Richmond [0042], [0044]: as endoscope continue to move away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, the control loop automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness, hence generating a command for adjust a gain of the processing pipeline, i.e. a parameter, to adjust a brightness of display of the video frame; [0138]: attaching metadata to the video frame signal that travel throughout system with the video stream, i.e. attaching metadata to frame in the video stream. The metadata includes camera exposure time, illuminator brightness, and video pipeline gain; [0067]: the statistics module collects real-time statistics about each frame in the video stream; [0039]: telescope video images of continuous images of tissue are displayed).  
Boyd also discloses real-time video ([0055], [0001]).

Regarding claim 7, Richmond and Boyd disclose all the limitations of claim 1.
Richmond discloses wherein the at least one parameter is dynamically generated from the video data stream in such a manner that the at least one parameter changes automatically as soon as at least one evaluation parameter, which is obtained from the video data stream, changes significantly, and wherein the at least one evaluation parameter is obtained from brightness and/or color and/or contrast values of the image sequence and/or the at least one evaluation parameter is compared to a threshold value  (Richmond [0042], [0044]: as endoscope moves away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, i.e. an evaluation parameter from brightness, the control loop automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness, hence automatically and dynamically changes the gains which changes the brightness of the display image, i.e. parameter,).  

Regarding claim 12, Richmond and Boyd disclose all the limitations of claim 1.
Richmond discloses wherein the at least one parameter is transmitted to the monitor together with the video signal via a common data transmission link including a radio connection or a video cable using an industrial standard for data transmission or wherein the at least one parameter is transmitted separately from the video signal via a separate data transmission link including a separate control cable to the monitor (Richmond [0138]: attaching metadata to the video frame signal that travel throughout system with the video stream, i.e. attaching metadata to frame in the video stream. The metadata includes camera exposure time, illuminator brightness, and video pipeline gain; [0054], [0062]: cables are used; [0160]: a computer system or connection to another computer via modems and analog lines, or digital interfaces and digital carrier line can be used).19 1195-0003 P 20 1121 C US  
Boyd also discloses the at least one parameter is transmitted to the monitor together with the video signal via a common data transmission link including a radio connection or a video cable using an industrial standard for data transmission or wherein the at least one parameter is transmitted separately from the video signal via a separate data transmission link including a separate control cable to the monitor (Boyd [0037], [0054], [0058]: operable communication link can be wired or wireless network connection to connect the display device and other devices. The display device can be an HDR display device as in [0058]).


Regarding claim 14, Richmond and Boyd disclose all the limitations of claim 1.
Richmond does not explicitly disclose wherein a monitor used in the procedure has a dynamic range of at least 10 bits and wherein the at least one parameter is adapted for these dynamic ranges.  
However, Boyd discloses a monitor used in the procedure has a dynamic range of at least 10 bits and wherein the at least one parameter is adapted for these dynamic ranges (Boyd [0038], [0040], [0042], [0070]: HDR video format use 10 bits can be used. The display device can be an HDR display device as in [0058]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Richmond, and further incorporate having a monitor used in the procedure has a dynamic range of at least 10 bits and wherein the at least one parameter is adapted for these dynamic ranges, as taught by Boyd, for improved quality video image (Boyd [0003], [0005]).

Regarding claim 19, Richmond discloses a non-transitory computer readable medium comprising instructions configured to adapt a control device of an endoscopy system to:
record an image sequence using an image sensor of an endoscopy system (Richmond Fig. 1B, [00036]-[0038]: endoscope system having image sensor to capture images); 
generate a video data stream from the image sequence via an image processing unit of the endoscopy system; produce a video signal (Richmond [0059]-[0060]: a central controller 160 having a system process 162; [0016]: camera control unit receive video stream from a camera of the system; [0018]-[0019], [0023], [0067]-[0073]: the camera control unit include statistic module to create a brightness histogram for a frame in the video stream, and control loops to automatically adjust video pipeline so that the display scene has a target brightness; [0038]: camera control unit 130 processes frames in the video stream and then passes to video pipeline 140 for further processing, hence the camera control unit is an image processing unit that processes and generate video stream for further processing); 
transmit the video data stream to a monitor by means of the video signal to be displayed by the monitor (Richmond [0038]: processed frame is passed to display); and 
wherein the image processing unit comprises a parameter generator for generating the at least one parameter when producing the video signal, the parameter is used to adjust a display of the video signal on the monitor (Richmond [0042], [0044]: as endoscope moves away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, the control loop automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness. Hence, the camera control unit 130 generates a command for adjust a gain of the processing pipeline that control the brightness of the scene displayed to adjust a brightness of display of the video frame, i.e. the control unit 130 generates a parameter used to adjust a display of video signal, while the camera control unit 130 processes frames in the video stream and then passes to video pipeline 140 for further processing as in [0038] as discussed above).
Richmond does not explicitly disclose the at least one parameter is transmitted to the monitor to automatically adjust the video signal; and
wherein the parameter generator is set to at least one of a dynamic range and a resolution capacity of the monitor.
However, Richmond discloses transmitting the parameter to adjust the video signal (Richmond [0138]: attaching metadata to the video frame signal that travel throughout system with the video stream, i.e. attaching metadata to frame in the video stream. The metadata includes camera exposure time, illuminator brightness, and video pipeline gain).
Furthermore, Boyd discloses the at least one parameter is transmitted to the monitor to adjust the video signal, wherein the parameter generator is set to at least one of a dynamic range and a resolution capacity of the monitor (Boyd [0019]-[0020], [0046]: after input video is captured, production tools can perform content mastering operations on the input video to adjust dynamic range, average brightness, contrast, color tone, and other attribute of the video to improve quality of the video as viewed, which can include exposure correction, tone mapping, color gamut mapping ,…. The content mastering stage produces sample values of content-mastered video as well as metadata. The metadata include some syntax elements that can indicate parameters that preserve details of the input video and other properties of the video, or parameters for preferences in content mastering operation during playback, i.e. parameter for preferences in content mastering operation which operation include adjusting dynamic range as above; [0095]: A video playback system receives encoded data for the video along with metadata and use the data to generate image for display; [0058], [0005]: the video play system has a display device which can be computer monitor; [0097]-[0098]: after decoding, the video playback system can adjust content mastering operations to the capabilities of the display device, to preferences indicated in metadata by a content provider. The metadata can describe the properties of the video and preferences of a content provider; [0102], [0105]-[0106]: the video playback system can perform exposure correction, tone mapping or color gamut mapping on the video picture using received metadata).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Richmond, and further incorporate having the at least one parameter is transmitted to the monitor to adjust the video signal, wherein the parameter generator is set to at least one of a dynamic range, as taught by Boyd, to use the parameter in the metadata to perform content mastering during playback on a display device to improve the perceptual quality of the video as shown on the display device (Boyd [0005]-[0006]).

Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Richmond et al. (US 2017/0095297) hereinafter Richmond, in view of Boyd (U.S. 2018/0233075), further in view of Abrams (US 2005/0195205).
Regarding claim 13, Richmond and Boyd disclose all the limitations of claim 1.
Richmond discloses wherein the transmission of the video signal is adjusted depending on the at least one parameter (Richmond [0038]: the video pipeline 140 further processes the video image; [0042], [0044]: as endoscope moves away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, the control loop automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness, hence the transmission of the video signal with the decreased or increased gain is adjustment based on the brightness).  
Boyd also discloses the at least one parameter provides information about a required dynamic range (Boyd [0097]-[0098]: after decoding, the video playback system can adjust content mastering operations to the capabilities of the display device, to preferences indicated in metadata by a content provider. The metadata can describe the properties of the video and preferences of a content provider; [0102], [0105]-[0106]: the video playback system can perform exposure correction, tone mapping or color gamut mapping on the video picture using received metadata;[0020], [0047], [0064]: during content mastering operation of input HDR video, dynamic range and color gamut of the input HDR video are reduced, and metadata preserving details of the input video is provided to recover a version of the video. The content-mastered video, i.e. video with reduced dynamic range and reduced color gamut, and metadata are encoded and distributed to a video playback system to reconstruct the video, wherein metadata describe the properties of the video as above, hence can include the dynamic range).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Richmond, and further incorporate having the at least one parameter provides information about a required dynamic range, as taught by Boyd, to use the parameter in the metadata to perform content mastering during playback on a display device to improve the perceptual quality of the video as shown on the display device (Boyd [0005]-[0006]).
Furthermore, discloses adjusting resolution of frames of the image sequence transmitted (Abrams [0032]: the transmitted metadata can include resolution requirements to change the resolution for display).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Richmond and Boyd, and further incorporate adjusting resolution of frames of the image sequence transmitted, as taught by Abrams, for desired display characteristic (Abrams [0032]).

Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Richmond et al. (US 2017/0095297) hereinafter Richmond, in view of Boyd (U.S. 2018/0233075), further in view of Tucker et al. (US 2015/0110202) hereinafter Tucker, further in view of Hirayama et al. (US 2017/0311777) hereinafter Hirayama.
Regarding claim 4, Richmond and Boyd disclose all the limitations of claim 1.
Richmond discloses wherein the at least one parameter is generated before transmitting the video signal to the monitor, and wherein the at least one parameter is transmitted to the monitor synchronously with an associated chronological section of the video signal and allowing the display of the chronological section on the monitor to be adjusted live (Richmond [0138]: attaching metadata to the video frame signal that travel throughout system with the video stream, i.e. attaching metadata to frame in the video stream. The metadata includes camera exposure time, illuminator brightness, and video pipeline gain. Hence, generating metadata before transmitting the video signal since the metadata is attached to the video signal for transmitting).  
	Richmond do not explicitly disclose wherein the at least one parameter is generated only after producing the video signal.
	However, Tucker discloses the at least one parameter is generated only after producing the video signal (Tucker [0041]: video encoder generates encoded data and header. The header comprises metadata that describes properties of the encoded video data that are only known after the whole of the input file has been encoded. Hence, metadata contain properties of parameters that is generated after encoding, i.e. producing the video signal).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Richmond and Boyd, and further incorporate having the at least one parameter is generated only after producing the video signal, as taught by Tucker, to signal the parameters of the video signal based on the generated video signal (Tucker [0041]).
	Furthermore, discloses the display is adjusted without a time delay ([0075], [0032]: the communication of the endoscope system is stable without causing delay in displaying surgical site image, while image brightness can be adjusted).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Richmond and Boyd and Tucker, and further incorporate having the display is adjusted without a time delay, as taught by Hirayama, for improvement and stability in data communication (Hirayama [0075]).

Claims 8-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Richmond et al. (US 2017/0095297) hereinafter Richmond, in view of Boyd (U.S. 2018/0233075), further in view of On (US 2012/0262559).
Regarding claim 8, Richmond and Boyd disclose all the limitations of claim 1.
Richmond discloses a collection of parameter sets optimized for different image scenarios, including different image recording conditions during a specific class of surgical interventions, and wherein a selection device of the image processing unit selects a respective current parameter set from the stored parameter sets in real time for transmission to the monitor (Richmond [0103], [0142]-[0148]: different display modes can be used and selected by the surgeon using a switch in a user interface; [0060]: the central controller can be a processor; [0158], [0160]-[0161]: the processor is coupled to a memory. A computer system or connection to another computer via modems and analog lines, or digital interfaces and digital carrier line can be used).
Richmond does not explicitly disclose wherein the at least one parameter is stored in an internal memory of the endoscopy system in the form of a collection of parameter sets optimized for different image scenarios.
However, On discloses wherein the at least one parameter is stored in an internal memory of the endoscopy system in the form of a collection of parameter sets optimized for different image scenarios (On Figs. 1-2, [0032]: an endoscope apparatus having a control device 300 (processor section) and an imaging section 102 (insertion section); [0109]: the control device 300 has a selection section 212, which includes a storage section 402; [0065]: the relationship between imaging section ID, the image size, imaging method and the shake correction ID are stored in storage section 402, hence collection of parameter sets for different image scenarios are stored in internal memory of the endoscopy system)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Richmond and Boyd, and further incorporate having the at least one parameter is stored in an internal memory of the endoscopy system in the form of a collection of parameter sets optimized for different image scenarios, as taught by On, to improve imaging and diagnostic capability (On [0066]).

Regarding claim 9, Richmond and Boyd and On disclose all the limitations of claim 8.
Richmond discloses wherein the selection of the current parameter set is made based on an analysis of a sensor signal of the image sensor, which signal encodes the image sequence, and/or based on an image evaluation of the video data stream obtained from the sensor signal, and wherein the selection is based on a determined dynamic range and/or a determined distribution of an image brightness and/or an image contrast and/or of image colors, of the sensor signal or the video data stream, respectively (Richmond [0103], [0142]-[0148]: different display modes can be used and selected; [0042], [0044], [0145]: as endoscope moves away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, the control loop automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness, hence generating a command for adjust a gain of the processing pipeline, i.e. select a parameter, to adjust the display of the video frame based on detected brightness of sensor signal).  

Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Richmond et al. (US 2017/0095297) hereinafter Richmond, in view of Boyd (U.S. 2018/0233075), further in view of On (US 2012/0262559), further in view of Atkins (US 2018/0018932).
Regarding claim 10, Richmond and Boyd and On disclose all the limitations of claim 8.
Richmond discloses wherein, alternatively or in addition, the selection of the current parameter set is made by a user of the endoscope based on a selection of preset parameter sets offered by the endoscopy system, each of the preset parameter sets being optimized for typical recording conditions of a respective class of surgical interventions such that in a static transmission mode between two selections made by the user static metadata and/or static control data is transmitted to the monitor (Richmond [0103], [0142]-[0148]: different display modes can be used and selected by the surgeon using a switch in a user interface; [0059]: display mode select switch provides a signal to a user interface that in turn passes the selected display mode to system process; [0059], [0103], [0143]-[0146]: different modes with different parameter set is selected by user which optimized for the mode; [0138]: attaching metadata including video gain to video stream; [0042], [0044]: as endoscope moves away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, i.e. a variable relevant for presentation of the video image data on the monitor that changes significantly, the control loop 131 of the camera control unit 130 automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness. So if the brightness does not change, the parameter does not change, hence static parameter or metadata). 
Furthermore, Atkins discloses preset parameter sets being optimized for typical recording conditions of a respective class of interventions such that in a static transmission mode between two selections made by the user static metadata and/or static control data is transmitted to the monitor (Atkins [0064]: static metadata can be sent from source device to target display; [0066]-[0067]: additional image processing can be used for optimized rendering certain graphics images and at different modes).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Richmond and Boyd, and further incorporate having preset parameter sets being optimized for typical recording conditions of a respective class of surgical interventions such that in a static transmission mode between two selections made by the user static metadata and/or static control data is transmitted to the monitor, as taught by Atkins, for optimized rendering certain graphics images (Atkins [0066]).

Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Richmond et al. (US 2017/0095297) hereinafter Richmond, in view of Boyd (U.S. 2018/0233075), further in view of Kotian et al. (US 2019/0090954) whereinafter Kotian.
Regarding claim 11, Richmond and Boyd disclose all the limitations of claim 1.
Richmond does not explicitly disclose wherein an image evaluation of the video data stream performed for generating the at least one parameter is based on an algorithm which is trained using sample image data implementing an artificial intelligence for identifying typical image scenario including individual phases of a surgical intervention, wherein the algorithm is trained by means of human-supervised learning based on sample image data and/or a learned weighting of at least one evaluation parameter of the image evaluation is stored in an internal memory of the endoscopy system, and wherein the weighting is retrieved from the memory including during the procedure to generate the at least one parameter based on the weighting.  
However, Kotian discloses an image evaluation of the video data stream performed for generating the at least one parameter is based on an algorithm which is trained using sample image data implementing an artificial intelligence for identifying typical image scenarios, including individual phases of a surgical intervention, wherein the algorithm is trained by means of human-supervised learning based on sample image data and/or a learned weighting of at least one evaluation parameter of the image evaluation is stored in an internal memory of the endoscopy system, and wherein the weighting is retrieved from the memory, including during the procedure, to generate the at least one parameter based on the weighting (Kotian [0018], [0039], [0032]: surgical system include endoscope which use artificial intelligence AI; [0045[: the AI enabled controller can provide operational controls to graphical displays to adjust user interface or display configurations based upon a determined current surgical procedure step, recent procedure event, or predicted upcoming procedure step or event, and may provide operational controls to an interventional imaging system to set up operational parameters for imaging function).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Richmond and Boyd, and further incorporate having an image evaluation of the video data stream performed for generating the at least one parameter is based on an algorithm which is trained using sample image data implementing an artificial intelligence for identifying typical image scenarios, including individual phases of a surgical intervention, wherein the algorithm is trained by means of human-supervised learning based on sample image data and/or a learned weighting of at least one evaluation parameter of the image evaluation is stored in an internal memory of the endoscopy system, and wherein the weighting is retrieved from the memory, including during the procedure, to generate the at least one parameter based on the weighting, as taught by Kotian, to enhance surgical procedure analysis and interpretation over time (Kotian [0032])

Claim 15-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Richmond et al. (US 2017/0095297) hereinafter Richmond, in view of Malinskiy et al. (US 2019/0357758) whereinafter Malinskiy.
Regarding claim 15, Richmond discloses an endoscopy system (Richmond [0036]: an endoscope system), comprising:
an endoscope having an image sensor for outputting a sensor signal and an image processing unit for generating a video data stream by processing the sensor signal and for outputting a video signal and which can be displayed on a monitor (Richmond  Fig. 1B, [00036]-[0038]: endoscope system having image sensor to capture images; [0059]-[0060]: a central controller 160 having a system process 162; [0016]: camera control unit receive video stream from a camera of the system; [0018]-[0019], [0023], [0067]-[0073]: the camera control unit include statistic module to create a brightness histogram for a frame in the video stream, and control loops to automatically adjust video pipeline so that the display scene has a target brightness; [0038]: camera control unit 130 processes frames in the video stream and then passes to video pipeline 140 for further processing, hence the camera control unit is an image processing unit that processes and generate video stream from sensor signal for further processing; [0038]: processed frame is passed to display on display unit 151); 
wherein the image processing unit comprises a parameter generator for generating at least one parameter by processing at least one of the video data stream and the sensor signal; wherein a display of the video signal on the monitor is adjusted using the at least one parameter, and wherein the image processing unit generates the at least one parameter on the basis of an analysis of at least one of the sensor signal of the image sensor encoding the image and of the video image data stream and adapts the at least one parameter dynamically if a variable relevant for the representation of the video image data changes significantly (Richmond [0042], [0044]: as endoscope moves away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, the control loop 131 of the camera control unit 130 automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness, hence the camera control unit 130 generates a command for adjust a gain of the processing pipeline that control the brightness of the scene displayed to adjust a brightness of display of the video frame, i.e. the control unit 130 generates a parameter, provided that the variable changes).  

Richmond does not explicitly disclose encoding the image sequence and outputting a video signal which encodes the video data stream.
However, Malinskiy discloses encoding the image sequence and outputting a video signal which encodes the video data stream (Malinskiy Figs. 1 and 10, [0071], [0002]: an endoscope having a central processing unit 37 which encodes video signals from image sensor 35).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Richmond, and further incorporate encoding the image sequence and outputting a video signal which encodes the video data stream, as taught by Malinskiy, to transfer large amount of data needed for latency free, real-time video and command and control signal with appropriate bandwidth (Malinskiy [0128]).

Regarding claim 16, Richmond and Malinskiy disclose all the limitations of claim 15.
Richmond discloses wherein the image processing unit is configured to continuously analyze the sensor signal and/or the video data stream to dynamically adjust the at least one parameter using the parameter generator depending on an instantaneous variable if the video data stream or the video signal which is relevant to the display of the video data stream on the monitor (Richmond [0042], [0044], [0145], [0049]: as endoscope moves away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, the control loop automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness, hence generating a command for adjust a gain of the processing pipeline, i.e. a parameter, to adjust a brightness of display of the video frame).  

Regarding claim 17, Richmond and Malinskiy disclose all the limitations of claim 15.
Richmond discloses wherein the image processing unit and the parameter generator are located in a camera control unit of the endoscopy system, wherein the camera control unit is spatially separated from the endoscope to keep heat produced when generating the at least one parameter including the metadata and/or control data away from the endoscope, and/or wherein the camera control unit is configured to transmit the at least one parameter generated20 1195-0003 P 20 1121 C UStogether with the video signal to the monitor via a common data transmission link including a video cable or a radio connection (Richmond [0059]-[0060]: central controller 160 having a system process 162; [0016]: camera control unit receive video stream from a camera of the system; [0018]-[0019], [0023], [0067]-[0073]: the camera control unit include statistic module to create a brightness histogram for a frame in the video stream, and control loops to automatically adjust video pipeline so that the display scene has a target brightness, hence parameter generator; [0038]: camera control unit 130 processes frames in the video stream and then passes to video pipeline 140 for further processing; [0138]: attaching metadata to the video frame signal that travel throughout system with the video stream, i.e. attaching metadata to frame in the video stream. The metadata includes camera exposure time, illuminator brightness, and video pipeline gain; [0054], [0062]: cables are used; [0160]: a computer system or connection to another computer via modems and analog lines, or digital interfaces and digital carrier line can be used).  
	 
Regarding claim 18, Richmond and Malinskiy disclose all the limitations of claim 15.
Richmond discloses wherein the endoscopy system further comprises: a monitor for displaying the video signal, the monitor is configured to automatically adjust the display of the video signal and the video data stream encoded therein based on the at least one parameter transmitted, that the at least one parameter is based on transmitted metadata and/or control data, and globally for respective frames of the video data stream, and the parameter generator is set to a dynamic range and/or a resolution capacity of the monitor with respect to a potential display of brightness, color and/or contrast values (Richmond Fig. 1B, [0038]: processed frame is passed to display on display unit 151; [0042], [0044], [0145]: as endoscope moves away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, the control loop automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness, hence generating a command for adjust a gain of the processing pipeline, i.e. a parameter, to adjust a brightness of display of the video frame; [0040]: the target brightness is predetermined brightness of the display). 
Boyd also discloses a monitor for displaying the video signal, the monitor is configured to automatically adjust the display of the video signal and the video data stream encoded therein based on the at least one parameter transmitted, that the at least one parameter is based on transmitted metadata and/or control data, and globally for respective frames of the video data stream, and the parameter generator is set to a dynamic range and/or a resolution capacity of the monitor with respect to a potential display of brightness, color and/or contrast values (Boyd [0046]: after input video is captured, production tools can perform content mastering operations on the input video which can include exposure correction, tone mapping, color gamut mapping ,…. The content mastering stage produces sample values of content-mastered video as well as metadata. The metadata include some syntax elements that can indicate parameters that preserve details of the input video and other properties of the video, or parameters for preferences in content mastering operation during playback; [0095]: A video playback system receives encoded data for the video along with metadata and use the data to generate image for display; [0097]-[0098]: after decoding, the video playback system can adjust content mastering operations to the capabilities of the display device, to preferences indicated in metadata by a content provider. The metadata can describe the properties of the video and preferences of a content provider; [0102], [0105]-[0106]: the video playback system can perform exposure correction, tone mapping or color gamut mapping on the video picture using received metadata).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Greenebaum (U.S 2015/0245043) discloses changes in conditions (e.g. ambient light, video content, display characteristics, display setting, etc.) may be automatically detected and used to responsively adjust the rendering and display of HDR video content in real-time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486